DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 36-37 and 39-56 are pending and under examination.

Priority
This application is a continuation of 14/420166, filed 02/06/2015, which is a National Stage (371) entry of PCT Application No.  PCT/US2013/054059, filed 08/08/2013, which claims the benefit of 61/681814, filed 08/10/2012.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Ficoll, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
Claim Objections
Claims 36, 51 and 56 are objected to because of the following informalities:  With respect to claim 36, please change “taken from a subject” to “taken from the subject.”  With respect to claims 51 and 56, lease write out all abbreviations before first use.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 36-37, 39-41, and 43-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (US20070198194) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011).
With respect to claims 36-37 and 53, Chait, throughout the reference and especially at [0030]-[0032],  [0038]-[0039], [0049], [0054], [0104]-[0105], [0107], [0117]-[0139], [0159]-[0164], and Fig. 5-7 teaches a method  for diagnosing cancer, the method comprising providing a sample (serum) taken from a subject, where the sample comprises two or more species (serum naturally comprises two or more species), partitioning the sample from a subject in an aqueous two phase partitioning system (aqueous multi phase partitioning system);determining partition coefficients between two or more species in the first and a second phase of the aqueous multiphase system, wherein the second phase is substantially immiscible with the first phase at equilibrium, and determining presence of said cancer in said subject by comparing the calculated partition Chait at [0080] teaches that these biomarkers and methods can be used to monitor treatment.  
Chait does not teach that that the therapy is selected based on the partition coefficient and does not teach treating the cancer.
However, Chait (b), throughout the reference and especially at 5:1-10 and 14:25-35  teaches creating a signature based on the partition coefficients and teaches determining response to treatment based on these signatures. 
Moreover, Bergstrom, throughout the reference and especially at abstract, teaches selecting a treatment based on the predicted response of the therapy.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have selected a therapy based on the predicted response, as taught by Bergstrom, where the predicted response is based on the partition coefficient, as taught by Chait (b), in the method of Chait.
One of ordinary skill in the art would have been motivated to have selected a therapy based on the predicted response, as taught by Bergstrom, where the predicted response is based on the partition coefficient, as taught by Chait (b), in the method of Chait, because Chait contemplates using the results of the method to monitor therapy and Chait (b) teaches that the partition coefficient can be used to determine responses to drugs and Bergstrom teaches selecting 
 One of ordinary skill in the art would have a reasonable expectation of success, because Chait (b) teaches that partition coefficients can determine response to therapy and Bergstrom teaches selecting a therapy based on response.
With respect to claim 39, Chait at [0090] teaches that the system comprises PEG.
With respect to claim 40, Chait at [0090] teaches that the system comprises dextran.
With respect to claim 41, Chait at [0032] teaches distinguishing between the presence and absence of cancer (cancer subjects and normal subjects).
With respect to claim 43, Bergstrom at [0012] teaches prostate cancer.
With respect to claim 44, Bergstrom at [0093] teaches pancreatic cancer.
With respect to claim 45, Bergstrom at [0093] teaches breast cancer.
With respect to claim 46, Chait at [0159]-[0160] teaches ovarian cancer.
	With respect to claim 47, Chait at [0053] teaches a two phase aqueous system.
	With respect to claim 48, Chait at claim 1 teaches at least two phases, which overlaps with at least three phases and renders it obvious..
	With respect to claims 49-51, as explained above, Chait teaches measuring more than one species. Chait at [0163], [0075] and [0035] also discloses that one could use immunoassays (which are specific to the analyte) as well. Each analyte would require one ELISA and therefore at least two would be required.
	With respect to claim 52, Chait at Fig. 5 teaches multiple analytes (each point on the mass spec is a unique analyte).
	With respect to claim 54, Bergstrom at [0157] and [0170] teaches using a benign control.

With respect to claim 56, Chait at [0160] teaches blood serum.

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (US20070198194) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011), as applied to claim 36, and further in view of Chait (US20080050831)(“Chait (c)”).
Chait, Chait (b), and Bergstrom teaches diagnosing cancer, but does not teach diagnosing the risk of cancer.
However, Chait (c) at claim 24 teaches a similar method and teaches that this method can be used to diagnose prostate cancer or diagnose risk.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed risk, as taught by Chait (C), in the method of Chait, as modified by Chait (b) and Bergstrom.
One of ordinary skill in the art would have been motivated to have diagnosed risk, as taught by Chait (C), in the method of Chait, as modified by Chait (b) and Bergstrom, because Chait teaches diagnosing cancer based on a similar device and Chait (c) teaches that the method can be used for eiher diagnosing cancer or risk of cancer.
 One of ordinary skill in the art would have a reasonable expectation of success, because Chait and Chait (c) use a similar system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 36-37 and 39-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US10613087B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the sample is naturally obtained before the partitioning step. The rest of the steps appear to be taught by the claims. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641